DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pohl (US 2013/0076075 A1).
	Regarding claim 1, Pohl teaches a method for producing a vehicle door frame (Title; Abstract) including at least a front pillar, a center pillar and a side rail, formed by the assembly of a three-dimensional vehicle door frame outer reinforcement element and of a three-dimensional vehicle door frame inner reinforcement element, the method comprising: 
	producing a three-dimensional vehicle door frame outer reinforcement element (examiner is interpreting the structure (100) can be both the inner and outer side wall structure, [0050]); 
	producing a three-dimensional vehicle door frame inner reinforcement element (100), the door frame inner reinforcement element including at least an inner center pillar part, an inner front pillar part and an inner side rail part, the inner side rail part joining the inner center pillar part and the inner front pillar part (see annotated Fig 1 below), and 
	assembling the door frame outer reinforcement element and the door frame inner reinforcement element to form the vehicle door frame ([0052]-[0053]),
	the producing of the three-dimensional vehicle door frame inner reinforcement element comprising: 
		providing inner blanks (10, 8, 7), one of said inner blanks being an inner center pillar blank (10), another one of said inner blanks being an inner front pillar blank (8) and a third one of said inner blanks being an inner side rail blank (7), the inner blanks being planar (Fig 1; [0065]-[0066]); 
		assembling the inner center pillar blank (10) and the inner front pillar blank (8) to the inner side rail blank (7) in order to form a planar door frame inner reinforcement blank (1) (Fig 1; [0067]); and 
		hot stamping the planar door frame inner reinforcement blank (1) to shape the three-dimensional door frame inner reinforcement element (100) (Fig 1; [0039], [0044], [0069]),
	the inner front pillar part extending frontward and downward from the inner side rail part to a free lower end comprised in a horizontal plane higher than a horizontal plane comprising a lower end of the front pillar (see annotated Fig 1 below).
	As indicated below, the “free lower end” will be interpreted to be a section that is more horizontally outward as compared the outer horizontal bounds of reference numeral 6. It can therefore be appreciated that the free lower end is located in a horizontal plane higher than a lower end of the front pillar (8).

    PNG
    media_image1.png
    628
    770
    media_image1.png
    Greyscale

	Regarding claim 2, Pohl further teaches the inner blanks (10, 8, 7) are made of a press hardening steel ([0012], [0062]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pohl.
Regarding claim 6, Pohl teaches the door frame outer reinforcement element
comprises at least an outer center pillar part (10), an outer upper front pillar part and an
outer side rail part (Examiner is interpreting portion 9 to comprise these parts) joining the outer center pillar part (10) and the outer upper front pillar part, the step of producing the three-dimensional vehicle door frame outer reinforcement element comprising the following steps: 
providing outer blanks comprising an outer center pillar blank (10), an outer upper front pillar/outer side rail blank (9), the outer blanks being planar (Fig 1);
assembling the outer center pillar blank (10) to the outer upper front pillar/outer side rail blank (9) in order to form a planar door frame outer reinforcement blank (1) (Fig 1; [0067]); and
hot stamping the door frame outer reinforcement blank (1) to shape the
three-dimensional vehicle door frame outer reinforcement element (100)
(Fig 1; [0039], [0044], and [0069]).
Pohl teaches the outer upper front pillar part and outer side rail part are from the
same blank (9) (Fig 1) and does not explicitly disclose two blanks for each respective
part.
However Pohl discloses the side wall structure may require additional parts
([0036]).
Therefore, it would have been obvious to one of ordinary skill in the art, before
the effective filing date of the claimed invention, to have two blanks forming an outer
upper front pillar part and outer side rail part to adapt to a local load yet maintain a
light weight ([0050]).
Regarding claim 7, Pohl further teaches the outer blanks are made of a press
hardening steel ([0012], [0062]).
Regarding claim 8, Pohl further teaches the door frame outer reinforcement element further comprises an outer lower front pillar part (8) joined to the outer upper front pillar part (9), and an outer lowerside sill part (7) joining the outer lower front pillar part (8) to the outer center pillar part (10), the step of producing the three-dimensional vehicle door frame outer reinforcement element further comprising the following steps:
providing an outer lower front pillar blank (8) and an outer lowerside sill blank (7), the outer lower front pillar (8) and outer lowerside sill blanks (7) being planar (Fig 1; [0065]-[0066]); and
assembling the outer lower front pillar blank (8) to the outer upper front pillar blank (9), and assembling the outer lowerside sill blank (7) to the outer lower front pillar blank (8) and to the outer center pillar blank (10) in order to form the planar door frame outer reinforcement blank (1) (Fig 1; [0067]).
	Regarding claim 9, Pohl teaches the door frame element may comprise portions with different materials ([0016]) but does not explicitly disclose the outer lowerside sill blank (7) is made of a press hardening steel different than the press hardening steel of the other outer blanks.
It would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to modify the method of Pohl such that the lowerside
sill blank is made of a different material to achieve different reinforcing requirements.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pohl in
view of Heatherington (US 2007/0074556 A1).
Regarding claim 3, Pohl teaches the method of claim 18 as discussed above
but does not explicitly disclose using a press hardened steel with the claimed
composition in percent weight.
Heatherington teaches an apparatus including a press with dies configured to deform a strip of material (Abstract). Heatherington also teaches the press hardening steel is made from Usibor ([0040]) which is comprised of the composition as claimed.
As Pohl teaches using press-hardened steel, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Usibor as taught by Heatherington because Usibor has a good fatigue strength and
impact resistance.
	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over
Pohl in view of Obayashi (US 7,815,247 B2).
	Regarding claim 4, Pohl teaches the method of claim 3 as discussed above
but does not explicitly disclose the press hardening steel has a tensile strength greater
than or equal to 1300 MPa after the hot stamping step.
	Obayashi teaches a method of manufacturing a reinforcing member for a vehicle
center pillar (Title; Abstract). Obayashi further teaches using a press hardening steel
that has a tensile strength greater than or equal to 1300 MPa after a hot stamping step
(Col 5, Ln 64 – Col 6, Ln 2).
	It would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to modify the method of Pohl such that the press
hardening steel has a tensile strength greater than 1300 MPa after the hot stamping
step as taught by Obayashi to ensure the assembled part is impact resistant.
Regarding claim 5, Pohl teaches the inner center pillar blank (10) and the inner
front pillar blank (8) are assembled to the inner side rail blank (7) by welding such that
the inner center pillar blank (10) and the inner front pillar blank (8) are each joined to the
inner side rail blank (7) by a continuous weld line (11, 12, 13, and 14) (Fig 1; [0067]).
Pohl does not explicitly disclose laser welding.
Obayashi teaches the blanks are assembled by laser welding by a continuous
weld line (26, 28) (Fig 1a; Col 5, Ln 1-10).
It would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to modify the method of Pohl such that the blanks
are laser welded together for low heat input.
	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pohl
as applied to claim 1 above, and further in view of Miyoshi (US 2005/0046238
A1).
Regarding claim 10, Pohl teaches the three-dimensional vehicle door frame
outer reinforcement element and the three-dimensional vehicle door frame inner
reinforcement element are assembled together.
Pohl does not explicitly disclose the inner and outer reinforcement elements are
shaped as complementary opened profiles such that a part of the front pillar, the center
pillar and the side rail of the vehicle door frame each have a hollow closed section.
Miyoshi teaches the three-dimensional vehicle door frame outer reinforcement
element (10) and the three-dimensional vehicle door frame inner reinforcement element
(20) are shaped as complementary opened profiles such that a part of the front pillar,
the center pillar and the side rail of the vehicle door frame each have a hollow closed
section (Fig 3-4; [0038]-[0039]).
As Pohl teaches manufacturing a vehicle side door, it would have been obvious
to one of ordinary skill in the art, before the effective filing date of the claimed invention,
to make the inner and outer reinforcement elements complementary and form a hollow
profile as taught by Miyoshi.
Claims 11-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pohl in view of Neumann (DE 102004044054 A1).
	Regarding claim 11, Pohl teaches producing a vehicle door frame by the method as recited in claim 1 as discussed above. 
	Pohl does not teach a method of producing an underbody reinforcement element.
Neumann teaches an underbody reinforcement element (1) comprising at least a
front transversal beam (2) and a rear transversal beam (3) parallel to the front transversal beam (2) (Fig la-b; [0018]), the method comprising the following steps:
producing the underbody reinforcement element (Fig la-b); and
assembling the vehicle door frame to the underbody reinforcement element (1) such that the front pillar (piece above the connector 21) of the vehicle door frame is attached to the front transversal beam (4) of the underbody reinforcement element (1) and the center pillar (26) of the vehicle door frame is attached to the rear transversal beam (3) of the underbody reinforcement element (1) (Fig 1a-b, 8).
Regarding claim 12, Neumann teaches the underbody reinforcement element
(1) further comprises an intermediate transversal beam (4) extending between
and parallel to the front (2) and rear (3) transversal beams, the intermediate
transversal beam (4) being attached to a lowerside sill (5) joining the front pillar (piece
above connector 21) to the center pillar (26) of the door frame (Fig 1a-b, 3, 6; [0017]-
[0019]).
Regarding claim 13, Neumann teaches the transversal beams of the underbody
reinforcement element (1) are welded to an inner lowerside sill part (6) of the lowerside sill extending between the front transversal beam (2) and the rear transversal beam (3)
(Fig 5-6; [0019], [0023]).
Regarding claims 11-13, it would have been obvious to one of ordinary skill in
the art, before the effective filing date of the claimed invention, to attach the vehicle
door frame of Pohl to the underbody reinforcement element of Neumann to form a
complete vehicle frame. The underbody reinforcement element of Neumann is
advantageous for its high rigidity (see Neumann, [0003]-[0005]).
	Regarding claim 14, Pohl further teaches wherein the door frame outer
reinforcement element comprises at least an outer center pillar part (10), an outer upper
front pillar part and an outer side rail part (Examiner is interpreting portion 9 to comprise
these parts) joining the outer center pillar part (10) and the outer upper front pillar part,
the step of producing the three-dimensional vehicle door frame outer reinforcement
element comprising the following steps:
providing outer blanks comprising an outer center pillar blank (10), an outer
upper front pillar blank and an outer side rail blank (9), the outer blanks being
planar (Fig 1);
assembling the outer center pillar blank (10) and the outer upper front pillar
blank to the outer side rail blank (9) in order to form a planar door frame outer
reinforcement blank (1) (Fig 1; [0067]); and
hot stamping the door frame outer reinforcement blank (1) to shape the three-
dimensional vehicle door frame outer reinforcement element (100) (Fig 1;
[0039], [0044], and [0069]);
wherein the door frame outer reinforcement element further comprises an
outer lower front pillar part (8) joined to the outer upper front pillar part (9), and an outer lowerside sill part (7) joining the outer lower front pillar part (8) to the outer center pillar part (10), the step of producing the three-dimensional vehicle door frame outer reinforcement element further comprising the following steps:
providing an outer lower front pillar blank (8) and an outer lowerside sill blank
(7), the outer lower front pillar (8) and outer lowerside sill blanks (7) being planar (Fig 1; [0065]-[0066]); and
assembling the outer lower front pillar blank (8) to the outer upper front pillar
blank (9), and assembling the outer lowerside sill blank (7) to the outer lower front pillar blank (8) and to the outer center pillar blank (10) in order to form the planar door frame outer reinforcement blank (1) (Fig 1; [0067]); and wherein the inner lowerside sill part is assembled to an outer lowerside sill part to form a lowerside sill ([0051]).
	Regarding claim 16, Pohl teaches limitations of claim 11 as discussed above but does not explicitly disclose the front and rear transversal beams are applied on an inner lowerside sill part, the inner lowerside sill part having a shape complementary to that of an outer lowerside sill part such that, when the inner lowerside sill part and the outer lowerside sill part are assembled, they form a lowerside sill, and such that the lowerside sill has a hollow closed section between the inner and outer lowerside sill parts. 
Neumann teaches the inner and outer parts are assembled such that they form a hollow closed section between the inner and outer parts ([0022]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Pohl such that the inner and outer parts form a hollow closed section as taught by Neumann in order to yield a lightweight product that can effectively withstand outside forces.
Regarding claim 17, Pohl teaches limitations of claim 16 as discussed above. Pohl further teaches the inner and outer lowerside sill parts have respectively an upper flange and a lower flange (Fig 1). 
Pohl does not explicitly teach when the inner lowerside sill part and the outer lowerside sill part are assembled, the upper flange of the lower side sill part is applied on the upper flange of the outer lowerside sill part, and the lower flange of the inner lowerside sill part is applied on the lower flange of the outer lowerside sill part to delimit the hollow closed section. 
Neumann teaches the inner and outer parts have flanges which delimit the hollow closed section ([0022]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Pohl such that the inner and outer parts form a hollow closed section as taught by Neumann in order to yield a lightweight product that can effectively withstand outside forces.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pohl in
view of Neumann as applied to claim 14 above, and further in view of Obayashi.
Regarding claim 15, Pohl in view of Neumann teach the method of claim 31 as
discussed above.
Pohl and Neumann do not explicitly teach the inner lowerside sill part is made of
a steel having a fully martensitic microstructure, and having a tensile strength higher
than or equal to 1700 MPa.
Obayashi teaches a vehicle door frame reinforcement element may be made of
steel having a martensitic microstructure (Col 6, Ln 9-13) having a tensile strength
higher than or equal to 1700 MPa (Col 5, Ln 64 – Col 6, Ln 2; Col 9, Ln 55-58).
It would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to modify the method of Pohl and Neumann to use
steel having a fully martensitic microstructure having a tensile strength higher than or
equal to 1700 MPa to yield a higher safety performance and high shape accuracy.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952. The examiner can normally be reached M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINE PELLAZAR BERSABAL/Examiner, Art Unit 3726   



/DAVID P BRYANT/Supervisory Patent Examiner, Art Unit 3726